UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2016 OR [ ] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period fromto. Commission File Number 000-52735 METASTAT, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-8753132 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 27 Drydock Ave, 2nd Floor Boston, Massachusetts 02210 (Address of principal executive offices) (617) 531-6500 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Largeacceleratedfiler [ ] Acceleratedfiler [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smallerreportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes [ ] No [X] As of July 13, 2016, there were 2,178,353 shares of the registrant’s common stock, $0.0001 par value, issued and outstanding. TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 23 Item4. Controls and Procedures 23 PARTII. OTHER INFORMATION Item1. Legal Proceedings 24 Item1A. Risk Factors 24 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item3. Defaults Upon Senior Securities 24 Item4. Mine Safety Disclosures 24 Item5. Other Information 24 Item6. Exhibits 25 -i- Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements MetaStat, Inc. Condensed Consolidated Balance Sheets May 31, 2016 February 29, 2016 (Unaudited) (Audited) ASSETS Current Assets: Cash and cash equivalents $ $ Note receivable Prepaid expenses Total Current Assets Equipment (net of accumulated depreciation of $193,162 and $169,396 respectively) Refundable deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT LIABILITIES Current Liabilities: Accounts payable $ $ Accrued expense Notes payable (net of debt discount of $538,620 and $743,282, respectively) Accrued interest payable Accrued dividends on Series B Preferred Stock Total Current Liabilities Warrant liability Total Liabilities STOCKHOLDERS' DEFICIT Series A convertible preferred stock ($0.0001 par value; 1,000,000 shares authorized; 874,257 and 874,257 issued and outstanding, respectively) 87 87 Series B convertible preferred stock ($0.0001 par value; 1,000 shares authorized; 672 and 659 shares issued and outstanding, respectively) - - Common Stock, ($0.0001 par value; 150,000,000 shares authorized; 1,976,201 and 1,851,201 shares issued and outstanding, respectively) Additional paid-in-capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. -1- Table of Contents MetaStat, Inc. Unaudited Condensed Consolidated Statements of Operations Three Months Ended May 31, 2016 May 31, 2015 Revenue $
